Title: To Thomas Jefferson from Tench Coxe, 17 September 1806
From: Coxe, Tench
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. Septr. 17. 1806.
                        
                        I observe that the death of Judge Patterson of New Jersey is announced in the papers of this day. I trust
                            that I am influenced more by public than by personal considerations, in bringing into the view of the
                            Government the name of my brother John D. Coxe of this city. He was during a number of years President of the first
                            district of the Common Pleas of this state, which station has been filled by Chief Justices Shippen & Tilghman. He
                            resigned that Station. He was bred in the states of Pennsa. & New Jersey, in the last of which he read two years
                            to see the chancery practice, which was not known in Pennsa. till the establishment of the federal Courts. From 1773 to
                            1775 he spent at the Temple, to see the practice in Westminster Hall. Some years ago, while a law officer was retained by
                            our Legislature, my brother was employed. He is now about 54, in good health, and in easy circumstances, perfectly
                            unencumbered, tho not rich: His education was regularly academical & collegiate in the institution of this city.
                            He is a married man, with a family, of habits uncommonly regular: I am satisfied that enquiries concerning him would be
                            favorably answered by every republican law character who knows him: Among these I may mention Mr. Dickinson (of Dele.)
                            Govr. Bloomfield, Mr. Rodney, and I believe he is held in a favorable light by the real democrats in the two sections of the
                            republican interest in this State. At the last election for Senator of the Philada. district in 1805 he was applied to by
                            a number of those, who compose the Majority of that interest, but he declined serving. He is entirely unacquainted with
                            this step of mine which he might object to, and I am quite uncertain whether he would serve on the bench. From my
                            impressions concerning the bar, in many of the states, I hold it to be of the deepest importance,
                            that intelligent and decided friends to the principles of our constitutions,
                            should be called to the federal & state Benches, and it is on this account that I have mentioned my brothers name.
                            If a person of sound principles, better qualified to defend our political system and having stronger
                                claims on the score of service, should be placed on the table of the President, I sincerely hope he will be
                            appointed in preference to my brother.
                        I have the honor to be, Sir, Yr. respectful h. Servant
                        
                            Tench Coxe
                            
                        
                    